Citation Nr: 0312946	
Decision Date: 06/16/03    Archive Date: 06/24/03	

DOCKET NO.  96-49 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of an injury to the right forearm with damage to 
Muscle Group VIII, currently evaluated as 30 percent 
disabling, to include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1). 

2.  Entitlement to an initial rating in excess of 10 percent 
for neuritis of the right median nerve, to include the issue 
of entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
1997, March 1998, April 2000, and September 2002 the Board 
remanded this case to the RO for additional development.  In 
September 2002, the Board noted several issues that it 
believed the RO should address had been raised by the record.  
These new issues were addressed in a rating determination in 
February 2003.  The veteran was provided notice of this 
determination that month.  He has not appealed this 
determination.  Accordingly, these issues are not before the 
Board at this time.


FINDINGS OF FACT

1.  The residuals of the veteran's service-connected injury 
to the right forearm with damage to Muscle Group VIII include 
a severe injury to Muscle Group VIII.

2.  The residuals of the veteran's service-connected neuritis 
of the right median nerve include mild incomplete paralysis 
of the median nerve.  Moderate incomplete paralysis of the 
median nerve is not shown.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 30 percent for the residuals of an injury to the 
right forearm with damage to Muscle Group VIII have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.56, 4.73, Diagnostic Code 5308 (2002) and 
38 C.F.R. § 4.56 (as in effect prior to June 3, 1997).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for neuritis of the right median nerve 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.124(a), Diagnostic Code 8615 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistant provisions 
set forth in the new law and regulations.  In this regard, it 
is important to note that the Board has remanded this case 
four times in order to assist the veteran with the 
development of his case.  The record in this case includes 
multiple examination reports, outpatient treatment records, 
private records, the veteran's testimony, and several written 
statements from the veteran.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
his claims. 

In letters dated January 2002 and November 2002, in multiple 
supplemental statements of the case, in two statements of the 
case, and in multiple remands the veteran was effectively 
furnished notice of the types of evidence that is necessary 
to substantiate his claims as well as the types of evidence 
VA would assist in obtaining.  See Quartuccio v. Principi¸ 16 
Vet. App. 183 (2002).  Furthermore, the veteran has been 
notified of the applicable laws and regulations that set 
forth the criteria for an increased evaluation.  The 
discussions in the rating decisions, statements of the case, 
supplemental statements of the case, and Board remands have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that notice and the other requirements 
of the new law and regulation have been met.  

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the decision 
by the United States Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
is not applicable.  It is important to note that the Board 
specifically remanded this case to the RO in order to assist 
the veteran in the development of this case.  The Board 
therefore finds that it can proceed with this case.  

II.  Background.

Within his August 1963 claim for VA compensation, the veteran 
reported that while stationed in the Panama Canal Zone in 
October of 1951 he injured his right arm.  In a September 
1963 rating determination, service connection was awarded for 
the residuals of an injury to the right arm, Muscle Group 
VIII.  The veteran did not appeal this determination to the 
Board.

In his February 1995 claim, the veteran indicated that he was 
in a bus accident while stationed in the service at the 
Panama Canal Zone in December 1951.  On VA examination in 
March 1995, it was noted that the veteran was right handed.  
The veteran reported a serious left arm injury in 1987 
requiring surgical repair of the radial head.  He indicated 
that as a result of his left arm injury he was required to 
use his right arm more frequently and, as a result, he has 
noticed increased problems that he feels are secondary to his 
right arm injury from 1951.  

Physical examination revealed visible mild atrophy of the 
proximal right forearm posterolaterally in comparison to the 
left.  Muscle evaluation of the right upper extremity 
revealed intrinsic hand muscle strength to be normal, 
including wrist extensors and flexors.  While strength of the 
wrist extensors appeared to be normal, it was noted to be 
easily fatigable on repeated testing.

At a hearing held before a hearing officer at the RO in 
September 1996, the veteran noted both muscle and nerve 
damage associated with his right arm injury in service.  At 
the hearing, the hearing officer noted that x-ray studies of 
the veteran's right arm in 1963 had revealed no fracture.  
The veteran responded that he had been placed in a cast for 
six months due to this injury.  The veteran described the 
difficulties he had with his right arm.  

In September 1997, the Board remanded this case to schedule 
the veteran for a hearing before the Board at the RO as soon 
as practicable.  This request for a hearing was canceled.

In March 1998, the Board remanded this case to the RO for 
additional development, including a VA evaluation and to 
obtain records from the Social Security Administration (SSA).  
Additional medical records were obtained by the RO, including 
medical records obtained from SSA.  Medical records primarily 
address the veteran's nonservice-connected left upper 
extremity disorder.

On VA examination in April 1999, the veteran reported that he 
no strength in the right hand and his finger grasp and grip 
was easily fatiguing.  Physical examination revealed a tremor 
noted in the upper extremity.  There was decreased pinprick 
sensation of the right median nerve distribution.  Right 
elbow flexion and extension of range of motion was normal.  
There was no remarkable atrophy of the right forearm muscle 
found.  The veteran stated that he could not write for more 
than two minutes continuously.  The examiner was of the 
opinion that the veteran had a "significant disability" of 
the upper extremity with atrophy and significant weakness of 
the right upper extremity.  

In an additional VA examination, it was reported that the 
median nerve appeared to have been injured judging by the 
atrophy of the thenar muscles with some weakness and loss of 
sensation on the dorsum of the hand in the median territory.  
The examiner graded this injury as "mild."  It was indicated 
that ulnar nerve also appeared to have suffered some injury, 
as there was atrophy, although hand muscles seemed to be 
functioning, although with weakness.  The examiner graded the 
ulnar injury as also mild or perhaps more toward the moderate 
grade.

In a May 1999 rating determination, the evaluation of the 
veteran's service-connected right forearm disorder was 
increased to 30 percent disabling.  Service connection for 
neuritis of the right median nerve was granted with an 
evaluation of 10 percent.  The veteran continued his appeal 
of both determinations to the Board.

In April 2000, the Board noted that in March 1998 it had 
asked the veteran to be afforded VA orthopedic and 
neurological examinations for evaluation of the residuals of 
the right forearm injury, with specific directives as to both 
the orthopedic and neurological examiners.  While it was 
noted that good faith attempts appeared to have been made by 
the examiners, neither examiner was provided with the 
veteran's claims folder for review as the Board had directed.  
Accordingly, the case was again remanded to the RO for 
additional development.  

On VA examination in September 2000, it was indicated that 
(once again) there was no accompanying remand or claims 
folder available for review by the examiner at that time.  
The veteran's current complaints regarding his right arm and 
forearm musculature are that of a subjective complaint of 
fatigability and lack of endurance.  He described a pulling 
sensation and soreness in the muscle groups associated with 
manual activity.  Range of motion of the right elbow was 
performed with measurements made using a standard goniometer.  
Elbow range of motion was full at 0 to 145 degrees of 
flexion; extension was full at 0 degrees; pronation and 
supination were full from 0 through 90 degrees with no pain 
at the end range.  Strength was found to be at least 4/5 in 
all muscle groups in the right upper extremities.  No tremor 
was observed at this time.  He indicated that he did not 
really appreciate any fatigability on repetitive motion of 
flexion and extension and pronation or supination.  Sensation 
was intact in the peripheral nerve distribution in the upper 
extremity.  Reflexes were found to be symmetric.  Full range 
of motion of the elbow was found.  The examiner stated that 
essentially there was "no neurological deficit with intact 
strength and sensation."  No real muscle atrophy was found.

On VA examination in August 2000, it was reported that a 
neurological examination was focused on his injury and 
functional status with reference to his right forearm.  
Strength in the right forearm, as well as the proximal arm 
muscle groups, was felt to be 4+/5.  He reported difficulty 
flexing the right elbow beyond 45 degrees but with some 
assistance he could move the forearm about the elbow almost 
fully.  The examiner stated that at that time he could not 
find any clinical evidence to support the presence of carpal 
tunnel syndrome.  However, additional testing would be 
undertaken.

Additional testing was undertaken in February 2002.  Right 
median motor nerve testing and sensory distal latencies were 
moderately prolonged.  Right median sensory conduction 
velocity in the right forearm was found to be normal.  Right 
median motor conduction velocity was found to be slightly 
slow.  Right ulnar distal motor latencies were normal along 
with amplitudes.

In February 2002, the examiner who had previously evaluated 
the veteran prepared and addendum to address specific issues 
posed by the Board's remand of the veteran's case.  Regarding 
the issue of carpal tunnel syndrome, it was indicated that 
the veteran did not have clinical findings to suggest 
significant elements of median nerve entrapment at the wrist 
at the right hand; however, as already indicated, the veteran 
did have electrodiagnostic evidence of a mild median 
neuropathy at the right wrist.  Accordingly, it was the 
examiner's opinion that the veteran had median nerve 
entrapment at the wrist but the degree of compression does 
not rise to a level sufficient to cause him to have clinical 
deficits.  

With regard to the tremor in the right hand, the veteran did 
complain of an intermittent tremor of the right hand and arm.  
It was indicated the veteran could voluntarily suppress the 
tremor.  The tremor was probably best categorized as an 
action or inattention tremor.  The examiner stated that he 
did not believe it was related to the median nerve entrapment 
at the wrist.  More likely, it was related to the significant 
muscle injury that he suffered in his right forearm.

With regard to the issue of incoordination, the examiner 
stated that he did not note any findings to suggest ataxia in 
the upper limbs.  The veteran did not have either clinical or 
electrodiagnostic evidence of an underlying neuropathy in the 
right arm.

In September 2002, the Board once again noted that within the 
September 2000 VA examination it was indicated that both the 
claims folder and the Board's April 2000 remand were not made 
available.  It was once again requested that the RO should 
provide an additional VA orthopedic examination and ensure 
that the VA examiner is provided with the veteran's claims 
folder.  

The Board also observed that the February 2001 VA 
electrodiagnostic study of the right hand had showed evidence 
of demyelinating polyneuropathy.  The examiner noted that 
both the right forearm condition and the right triceps 
condition could be causing this problem.  It was requested 
that a more definitive answer was required as to the cause of 
this condition.  Moreover, the nerves affected by this 
condition and the severity thereof needs to be determined for 
rating purposes.  Another VA examination was found to be 
necessary to determine whether the veteran has an organic 
tremor of the right hand as a manifestation of his service-
connected disability; the exact cause of the tremor; the 
muscles or nerves affected; and the severity of the disorder.

The RO was requested to advise the veteran in writing that he 
may submit proof of marked interference with employment or 
the need for frequent periods of hospitalization due to his 
service-connected disabilities.  This evidence may include 
letters or attendance statements from employers showing time 
lost from work due to the service-connected disability.  

An additional VA examination was conducted in January 2003.  
At that time, it was indicated the veteran's claims file had 
been reviewed.  On physical examination, normal muscle 
strength for the primary flexion of the elbow and primary 
extension of the elbow was reported.  Normal deep tendon 
reflex of the biceps, triceps, and brachial radialis was also 
reported.  Range of motion of the right elbow on flexion was 
from 0 to 120 degrees.  A grip strength of 20 pounds in the 
right upper extremity compared to 25 pounds in the left upper 
extremity was also found.  The assessment indicated no bony 
abnormality of the right upper extremity, deformity of the 
right triceps muscle without loss of function, a well-healed 
5-centimeter laceration over the dorsum of the forearm, mild 
to moderate trophy of the forearm muscles, right carpal 
tunnel syndrome, a right hand tremor, and mild demyelinating 
polyneuropathy of the right upper extremity by 
electrodiagnostic studies.

In response to the first question raised by the Board, it was 
indicated that the veteran had deformity of the right triceps 
without any significant limited function as demonstrated by 
the normal muscle strength for the primary extension of the 
elbow and normal deep tendon reflex.

With regard to the second question raised by the Board 
regarding the range of motion of the right elbow, the 
examiner responded that the veteran had decreased range of 
motion of the right elbow primarily with flexion attributed 
to the loss of muscle mass and injuries sustained in 1952.  
With regard to the issue of the veteran's complaints 
involving the right upper extremity, physical examination by 
the evaluator had showed diffuse sensory loss and atrophy of 
the thenar muscles.  Electrodiagnostic studies showed 
compression of the median nerve at the wrist.  These 
complaints and findings were consistent with a diagnosis of 
right carpal tunnel syndrome.

Regarding the next question posed by the Board, the examiner 
stated that although the veteran had a chief complaint of 
pain and decreased function, his loss of function was 
predominantly due to a condition involving the nerve of the 
upper extremity.  It was reported that some of the veteran's 
subjective complaints were consistent with objective 
findings.  However, the dystonia and clawing of his hands 
(when asked to make a fist) were not consistent with any 
specific clinical condition.  

With regard to the question of the nature and extent of the 
scar, the examiner noted the veteran had a well-healed scar 
with underlying tissue loss of the dorsum of the right 
forearm.  No evidence of inflammation, ulceration, or 
tenderness of the scar was indicated. 

With regard to the neurological issues, the examiner stated 
that there was evidence of diffuse polyneuropathy and tremor 
involving the upper extremity.  There was no evidence of 
complete paralysis attributable to either condition.  With 
regard to the etiology, the examiner stated the most common 
causes of demyelinating neuropathies are inflammatory 
processes.  As a result, it was likely that this condition 
was due to the injury he sustained to his forearm in 1951.

The examiner also noted that the veteran had a diagnosis of 
carpal tunnel syndrome.  This would explain his symptoms of 
numbness, weakness, and pain of the fingers.  The examiner 
stated that it was worthy to note that there was no 
abnormality of the median nerve noted in the right forearm 
where he injured his arm.  Rather, there was a compression of 
the median nerve at the wrist.  For this reason, the most 
likely cause of this condition (moderate carpal tunnel 
syndrome of the right upper extremity) is repetitive 
activities involving his wrist due to his work as a mail 
handler with the Post Office.  The examiner stated, in 
pertinent part:

It is unlikely that his carpal tunnel 
syndrome is due to the injury he 
sustained to his forearm in 1951.

The examiner also noted the veteran's unilateral tremor of 
his right upper extremity that mostly fit the category of a 
postural tremor.  This is consistent with a benign or 
familial essential tremor.  There was no evidence of 
paralysis attributable to this condition.  It was reported 
that this tremor was also not attributable to the injury he 
sustained in 1951.

In March 2003, the veteran requested that his claims folder 
be returned to the Board as soon as possible.  In April 2003, 
he requested that this case be returned to the Board without 
additional argument from his representative. 

III.  The Right Forearm Injury with Damage to Muscle Group 
VIII.

As a preliminary matter in this appeal, the Board must 
observe this is an exceptionally difficult case.  Due to the 
difficulties in the veteran's right arm, the Board has 
undertaken extensive efforts to obtain medical evidence in 
support of the veteran's claim.  Considerable time has been 
required to fully adjudicate this matter.  

Disability evaluations are based on the average industrial 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155.  The damage to the veteran's right arm 
has been evaluated under 38 C.F.R. § 4.73, Diagnostic Code 
5308 (Muscle Group VIII).  These muscles arise mainly from 
the external condyle of the humerus, extensors of the carpus, 
fingers, and thumb, and the supinator.  Extension of the 
wrist, fingers and thumb as well as abduction of the thumb is 
also included.  Under this criteria, a severe injury to 
Muscle Group VIII in the dominant arm warrants a 30 percent 
evaluation if severe.  This is the highest possible 
evaluation under this diagnostic code.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are a loss of power, weakness, a lower 
threshold of fatigue, fatigue, pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  Under Diagnostic Code 5308, disability resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  38 C.F.R. § 4.56(d) (the 
criteria for slight are not applicable to this case and are 
omitted).  All ratings are for the major extremity, as the 
record shows that the veteran's right arm was his dominant 
extremity at the time of the injury.  

A moderate disability of the muscle group involves a through 
and through or deep penetrating wound of short track from a 
single bullet, a small shell, or a shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2)(i) (2002).  To be entitled to a moderate 
disability evaluation, there should be service department 
records or other evidence of inservice treatment for the 
wound.  Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
38 C.F.R. § 4.56(d)(2)(ii).  Objective findings must include 
the entrance and (if present) exit scars, small or linear, 
indicating a short track of the missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or a lower 
threshold of fatigue when compared to the sound site must 
also be found.  38 C.F.R. § 4.56(d)(2)(iii).  

A "moderately severe" disability includes a through and 
through or deep penetrating wound by a small high velocity 
missile or large low velocity missile with debridement, 
prolonged infection, or sloughing of the soft parts, and 
intermuscular scarring.  38 C.F.R. § 4.56(d)(3)(i).  There 
should be service department record or other evidence of 
prolonged hospitalization for treatment of the wound.  Record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this section 
and, if present, evidence of inability to keep up with work 
requirements. 38 C.F.R. § 4.56(d)(3)(ii).  Objective findings 
must include the entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups.  Indications of palpation on loss of deep 
fascia, muscle substance, or normal firm resistance of muscle 
compared with the sound side must be noted.  Tests of 
strength and endurance (compared with the sound side) must 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3)(iii).  

A "severe" disability requires a through and through or 
deep penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or with a shattered 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i).  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worst than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work assignments. 38 C.F.R. § 4.56(d)(4)(ii).  
Objective findings must include a ragged, depressed and 
adherent scars indicating wide damage to the muscle groups in 
the missile track.  Palpation must show loss of deep fascia 
or muscle substance, or soft flabby muscles in the wound 
area.  Muscles must swell and harden abnormally in 
contraction.  Tests of strength, endurance or coordinated 
movement impaired with the corresponding muscles of the 
uninjured side would indicate severe impairment of function.  
X-ray evidence of minute multiple scattered foreign bodies, 
indicating intermuscular trauma and the explosive effect of 
the missile, or adhesion of the scar to one of the long 
bones, scapula, or pelvic bones, with epithelial sealing 
rather than the true skin covering in an area where the bone 
is normally protected by muscle, would also indicate signs of 
severe muscle disability.  38 C.F.R. § 4.56(d)(4)(iii).  
Visible or measurable atrophy, adaptive contractions of an 
opposing group of muscles, diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests, and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile would also indicate a severe muscle 
injury.  Id.  

The Schedule for Rating Disabilities, 38 C.F.R. Part 4, was 
amended during the pendency of this appeal as it relates to 
rating muscle injuries.  The veteran is therefore entitled to 
whichever set of criteria provides him with a higher rating.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under 38 C.F.R. § 4.56(b)(as in effect prior to June 3, 
1997), a "moderate" disability of the muscles would be 
indicated by the entrance and (if present) exit scars linear 
or relatively small and so situated as to indicate a 
relatively short track of a missile through muscle tissue.  
Sides of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative testing should be found.  A 
"moderately severe" disability of muscle under 38 C.F.R. 
§ 4.56(c) (as in effect prior to June 3, 1997) is found when 
the entrance and (if present) exit scars are relatively large 
and so situated as to indicate the track of the missile 
through important muscle groups.  Indications of palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side must be shown.  For a 
"severe" disability of muscles, 38 C.F.R. § 4.56(d) (as in 
effect prior to June 3, 1997), objective findings must 
include extensive ragged, depressed, and adherent scars of 
the skin so situated as to indicate wide damage to the muscle 
groups in the track of the missile.  Palpation must show 
moderate or extensive loss of deep fascia or muscle 
substance.  

The veteran is currently receiving the highest possible 
evaluation under Diagnostic Code 5308.  The Board has cited 
criteria required for a moderate to severe disability in 
order to assist the veteran in understanding the extensive 
requirements needed to obtain such an evaluation as 
"severe" (his current evaluation).

The Board has considered whether the veteran's right arm 
disorder should be evaluated under any other diagnostic code.  
Specifically, the Board has considered the issue of whether 
the veteran has carpal tunnel syndrome.  Based on the VA 
examination report of January 2003, which the Board finds is 
entitled to great probative weight, the Board finds that the 
veteran clearly does have carpal tunnel syndrome in the right 
upper extremity.  However, the Board also finds that the 
carpal tunnel syndrome of the right upper extremity is not 
the result of either the veteran's military service or his 
service-connected disorder.  As clearly stated by the 
examiner in January 2003, this condition is a result of 
repetitive activities involving his wrist due to his work as 
a mail handler with the United States Post Office.  The Board 
finds this medical opinion is entitled to great probative 
value.  Significantly, no other health care provider has 
disputed this determination.

With regard to the unilateral tremor of his right upper 
extremity, the evaluator in January 2003 was also of the 
opinion that this condition was not associated with the 
veteran's service-connected injury.  It was found that this 
condition was consistent with a benign or familial essential 
tremor.  Once again, the Board finds this medical opinion to 
be entitled to great probative value.  It appears clear that 
the veteran is suffering from several nonservice-connected 
disorders that have no relationship to the veteran's service-
connected injury, including, but not limited to, carpal 
tunnel syndrome and the upper left extremity disorder.

In evaluating this claim, the Board acknowledges that 
provisions of 38 C.F.R. §§ 4.40, 4.45 regarding additional 
functional loss due to pain, weakness, incoordination and 
fatigue.  See also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1997).  However, the Board notes that, as the veteran has 
been assigned the maximum rating available under Diagnostic 
Codes 5252 and 5295, further evaluation of additional 
functional loss under 38 C.F.R. §§ 4.40 and 4.45 is not for 
consideration.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

The Board has also considered whether another muscle group is 
involved in this disorder.  The governing regulations contain 
special provisions governing the ratings to be assigned for 
muscle injuries in the same anatomical region.  Under 
38 C.F.R. § 4.55(e), for compensable muscle group injuries 
which are in the same anatomical region but do not act on the 
same joint, the evaluation for the most severely injured 
muscle group will be increased by one level.

In this case, the Board finds no basis to award the veteran a 
separate disability evaluation for a disorder associated with 
another muscle group.  Simple stated, the medical evidence of 
record, including extensive evaluations of the veteran's 
right arm, would not support such a finding.  Medical 
evidence has indicated no other muscle group injury and only 
a limited disability associated with the veteran's right arm 
based on the injury in service.  Accordingly, this also 
cannot provide a basis to grant the veteran additional 
compensation.

IV.  Entitlement to an Increased Evaluation for the Service-
Connected Neuritis of the Right Median Nerve.

The veteran has been awarded service connection for neuritis 
of the right median nerve as the result of his service-
connected right shoulder injury.  This condition has been 
evaluated under 38 C.F.R. § 4.124(a), Diagnostic Code 8615 
(neuritis).  This condition is to be evaluated as under 
38 C.F.R. § 4.24(a), Diagnostic Code 8515 (paralysis of the 
median nerve).  Complete paralysis of the median nerve, with 
the hand inclined to the ulnar side, the index and middle 
fingers more extended than normal, considerable atrophy of 
the muscles of the thenar eminence, the thumb in the place of 
the hand (ape hand); pronation incomplete and defective, 
absence of flexion of index finger and feeble flexion of 
middle finger, the inability to make a fist, and the index 
and middle finger remain extended; an inability to flex the 
distal phalanx of the thumb, defective opposition and 
abduction of the thumb at the right angle to the palm; with 
flexion of the wrist weakened; pain with tropical 
disturbances warrants a 70 percent evaluation for the major 
arm.  Severe incomplete paralysis of the median nerve 
warrants a 50 percent evaluation, moderate incomplete 
paralysis of the median nerve warrants a 30 percent 
evaluation and mild incomplete paralysis of the median nerve 
warrants a 10 percent evaluation.

Extensive evaluation of the median nerve has failed to 
indicate moderate or severe incomplete paralysis of the 
median nerve.  While the veteran has difficulties with his 
right arm, the veteran is associating his right carpal tunnel 
syndrome (a nonservice-connected disorder) with this 
condition.  As clearly indicated within the January 2003 VA 
evaluation, the right carpal tunnel syndrome and unilateral 
tremor of the right upper extremity are not associated with 
the service-connected condition.  Accordingly, these 
disorders cannot provide a basis to award the veteran an 
increased evaluation under this diagnostic criteria.  The 
medical evidence of record clearly is against a determination 
that the veteran has moderate incomplete paralysis of the 
median nerve associated with the veteran's injury in service.  
Extensive medical evidence obtained by the Board would not 
support such a determination.  Accordingly, such an 
evaluation is not found.

In deciding this claim, the Board has considered the Court's 
determination in Fenderson v. West, 12 Vet. App. 119 (1999) 
and whether he is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  The evidence of the record from the day 
the veteran filed his claim to the present, however, supports 
the conclusion that he is not entitled to increased 
compensation for the neuritis of the right median nerve 
during any time within the appeal period.



V.  Extraschedular Consideration.

The Board in this case has considered whether an 
extraschedular evaluation is warranted for the disabilities 
noted above.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the veteran's statements and the medical 
evidence cited above, the Board finds that the record does 
not raise the issue of extraschedular entitlement under 
38 C.F.R. § 3.321(b)(1).  While the veteran clearly has 
severe difficulties associated with his disorders, several of 
these disabilities, including carpal tunnel syndrome, a left 
arm disorder, and the tremor, are not related to the 
veteran's military service.  These cannot form the basis to 
conclude that the veteran is entitled to extraschedular 
consideration.  In light of the recent evaluations, which the 
Board has found to be highly probative, there is no evidence 
which the Board may consider as credible and of significant 
probative weight to indicate that the service-related 
disabilities at issue in this case impair and incapacitate by 
require frequent hospitalizations or cause marked 
interference with employment (in and of themselves).  

While the veteran has been found to be unemployable by the 
SSA, it appears clear from the medical evidence of record 
that the SSA is clearly taking into consideration the 
veteran's nonservice-connected disorders along with his 
service-connected disabilities.  The Board cannot take into 
consideration the veteran's nonservice-connected disorders.  

In Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court 
held that the Board was required to consider extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) where the record 
contained evidence that the veteran's disability required 
frequent hospitalizations and bed rest which interferes with 
employability.  In this case, the Board finds little evidence 
of regular treatment for the right arm disorder.  The SSA 
determination mainly focused on the veteran's left arm 
disorder, not his right.  In addition, while it is clear that 
the veteran's service-connected disorders cause him 
difficulty, these disorders are being compensated under the 
schedule for rating.  

There is no basis in this record to find that the diagnostic 
criteria are not compensating the veteran for the disorder 
associated with the veteran's service-connected injury.  
Post-service injuries cannot form the basis of a 
determination that the veteran is entitled to an 
extraschedular evaluation for his service-connected 
disorders.  This case is clearly distinguishable from Fanning 
because no such evidence of hospitalizations and bed rest 
that interfere with employability is indicated to be 
associated with the veteran's service-connected disorders.


ORDER

The appeal is denied as to both issues.


                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

